                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

HENRY PRATT,                                        Civil No. 3:19-cv-290

              Plaintiff                             (Judge Mariani)

       V.

DEPARTMENT OF JUSTICE, et al. ,

              Defendants

                                        MEMORANDUM

       Plaintiff Henry Pratt ("Pratt"), an inmate who was housed at all relevant times at the

York County Prison, in York, Pennsylvania, initiated this civil rights action pursuant to 42

U.S.C. § 1983. (Doc. 1). Named as Defendants are the Department of Justice, Homeland

Security, Immigration and Customs Enforcement, Warden Clair Doll, and the United States

Government. Presently before the Court is Defendants' Rule 12(b) motion (Doc. 31) to

dismiss. The motion is deemed unopposed and ripe for resolution. For the reasons set

forth below, the Court will grant the motion.

I.     Allegations of the Complaint

       Pratt alleges that the York County Prison mail policy violated his constitutional rights

because inmates were not physically present when the mail was opened . (Doc. 1). Rather,

the inmates viewed the opening of their mail on a television screen and they were not

permitted to keep the original documents. (Id. at p. 5). Pratt alleges the mail policy is fraud ,

a violation of the attorney-client privilege, and violates the First, Sixth, and Fourteenth
Amendments . (Id. at pp. 3, 9) . For relief, Pratt seeks a "favorable response" and requests

that the Court "block" Defendants from opening inmate mail. (Id. at pp. 1, 5).

II.    Legal Standard

       A complaint must be dismissed under FED. R. CIv. P. 12(b)(6), if it does not allege

"enough facts to state a claim to relief that is plausible on its face." Be// At/. Corp. v.

Twombly, 550 U.S. 544, 570, 127 S. Ct. 1955, 167 L. Ed. 2d 929 (2007). The plaintiff must

aver "factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged." Ashcroft v. Iqbal, 556 U.S. 662, 129 S. Ct.

1937, 1949, 173 L. Ed. 2d 868 (2009) .

       "Though a complaint 'does not need detailed factual allegations, . . . a formulaic

recitation of the elements of a cause of action will not do."' De/Rio-Mocci v. Connolly Prop.

Inc. , 672 F.3d 241 , 245 (3d Cir. 2012) (citing Twombly, 550 U.S. at 555) . In other words,

"[fjactual allegations must be enough to raise a right to relief above the speculative level."

Covington v. Int'/ Ass'n of Approved Basketball Officials, 710 F.3d 114, 118 (3d Cir. 2013)

(internal citations and quotation marks omitted). A court "take[s] as true all the factual

allegations in the Complaint and the reasonable inferences that can be drawn from those

facts , but ... disregard[s] legal conclusions and threadbare recitals of the elements of a

cause of action , supported by mere conclusory statements." Ethypharm S.A. France v.

Abbott Laboratories, 707 F.3d 223, 231 , n.14 (3d Cir. 2013) (internal citations and quotation

marks omitted) .


                                                 2
       Twombly and Iqbal require [a district court] to take the following three steps to
       determine the sufficiency of a complaint: First, the court must take note of the
       elements a plaintiff must plead to state a claim. Second , the court should
       identify allegations that, because they are no more than conclusions, are not
       entitled to the assumption of truth . Finally, where there are well-pleaded
       factual allegations , a court should assume their veracity and then determine
       whether they plausibly give rise to an entitlement for relief.

Connelly v. Steel Valley Sch. Dist. , 706 F.3d 209, 212 (3d Cir. 2013).

       "[W]here the well-pleaded facts do not permit the court to infer more than the mere

possibility of misconduct, the complaint has alleged - but it has not show[n] - that the

pleader is entitled to relief." Iqbal, 556 U.S. at 679 (internal citations and quotation marks

omitted). This "plausibility" determination will be a "context-specific task that requires the

reviewing court to draw on its judicial experience and common sense." Id.

       However, even "if a complaint is subject to Rule 12(b)(6) dismissal, a district court

must permit a curative amendment unless such an amendment would be inequitable or

futile." Phillips v. Cnty. of Allegheny, 515 F.3d 224, 245 (3d Cir. 2008).

       [E]ven when plaintiff does not seek leave to amend his complaint after a
       defendant moves to dismiss it, unless the district court finds that amendment
       would be inequitable or futile, the court must inform the plaintiff that he or she
       has leave to amend the complaint within a set period of time.

Id.

Ill.   Discussion

       Section 1983 of Title 42 of the United States Code offers private citizens a cause of

action for violations of federal law by state officials . See 42 U.S.C. § 1983. The statute

provides, in pertinent part, as follows:

                                                3
       Every person who, under color of any statute, ordinance, regulation, custom,
       or usage, of any State or Territory or the District of Columbia, subjects, or
       causes to be subjected, any citizen of the United States or other person within
       the jurisdiction thereof to the deprivation of any rights, privileges, or
       immunities secured by the Constitution and laws, shall be liable to the party
       injured in an action at law, suit in equity, or other proper proceeding for
       redress ....

Id.; see also Gonzaga Univ. v. Doe, 536 U.S. 273, 284-85 (2002); Kneipp v. Tedder, 95

F.3d 1199, 1204 (3d Cir. 1996). To state a claim under§ 1983, a plaintiff must allege "the

violation of a right secured by the Constitution and laws of the United States, and must

show that the alleged deprivation was committed by a person acting under color of state

law." West v. Atkins, 487 U.S. 42, 48 (1988).

       Defendants seek to dismiss the complaint as moot based on Pratt's release from the

York County Prison. (Doc. 32). The case or controversy requirement of Article Ill, § 2 of the

United States Constitution subsists through all stages of federal judicial proceedings.

Parties must continue to have a "personal stake in the outcome of the lawsuit." Lewis v.

Continental Bank Corp., 494 U.S. 472, 477-78 (1990) ; Preiser v. Newkirk, 422 U.S. 395,

401 (1975). In other words, throughout the course of the action , the aggrieved party must

suffer or be threatened with actual injury caused by the defendant. Lewis, 494 U.S. at 477.

Further, the adjudicatory power of a federal court depends upon "the continuing existence of

a live and acute controversy." Steffel v. Thompson, 415 U.S. 452, 459 (1974) . An "actual

controversy" must exist not only "at the time the complaint is filed ," but through "all stages"

of the litigation. Alvarez v. Smith, 558 U.S. 87, 92 (2009) (internal quotation marks omitted);


                                                4
Arizonans for Official English v. Arizona, 520 U.S. 43, 67 (1997) ("To qualify as a case fit for

federal-court adjudication , 'an actual controversy must be extant at all stages of review, not

merely at the time the complaint is filed"' (quoting Preiser, 422 U.S. at 401 )).

        A case becomes moot-and therefore no longer a "Case" or "Controversy" for

purposes of Article Ill- "when the issues presented are no longer 'live' or the parties lack a

legally cognizable interest in the outcome." Murphy v. Hunt, 455 U.S. 478,481 , (1982) (per

curiam) (some internal quotation marks omitted) . No matter how vehemently the parties

continue to dispute the lawfulness of the conduct that precipitated the lawsuit, the case is

moot if the dispute "is no longer embedded in any actual controversy about the plaintiffs'

particular legal rights." Alvarez, 558 U.S. at 93. A prisoner's transfer from the prison

complained of generally moots his claims for prospective injunctive relief. Sutton v.

Rasheed, 323 F.3d 236, 248 (3d Cir. 2003) ("[A] federal court has neither the power to

render advisory opinions nor to decide questions that cannot affect the rights of litigants in

the case before them.") (quoting Preiser, 422 U.S. at 401); Abdul-Akbar v. Watson, 4 F.3d

195,206 (3d Cir. 1993); Weaverv. Wilcox, 650 F.2d 22, 27 n.13 (3d Cir. 1981).

       Pratt seeks injunctive relief in the form of an order requiring Defendants to stop

opening inmate mail. His request for injunctive relief is directed at, and specific to,

individuals employed at the York County Prison and relates to his confinement at the York

County Prison . This is problematic as he is no longer housed at that institution. In th is

instance, the release of Pratt from the York County Prison renders his request for relief


                                                5
moot. Because Pratt was transferred from the York County Prison , the institution wherein

the allegations related to his claims stem, the complaint must be dismissed.

IV.      Leave to Amend

         When a complaint fails to present a prima facie case of liability, district courts must

generally grant leave to amend before dismissing the complaint. See Grayson v. Mayview

State Hosp., 293 F.3d 103, 108 (3d Cir. 2002); Shane v. Fauver, 213 F.3d 113, 116-17 (3d

Cir. 2000). Specifically, the Third Circuit Court of Appeals has admonished that when a

complaint is subject to dismissal for failure to state a claim, courts should liberally grant

leave to amend "unless such an amendment would be inequitable or futile. " Phillips, 515

F.3d at 245 (citing Alston v. Parker, 363 F.3d 229, 235 (3d Cir. 2004)). Granting Pratt leave

to amend would be futile as the relief he seeks is unavailable.

V.       Conclusion

         The Court will grant Defendants' motion (Doc. 31) to dismiss. A separate Order shall

issue.




                                               obert D. Mariani

Dated: June   02/.    2021
                                              United States District Judge




                                                 6
